Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 1 of 16 PageID 2189




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 GERMAINE HARRIS,

        Petitioner,

 v.                                                Case No. 8:18-cv-1987-MSS-AAS

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

       Respondent.
 ___________________________________/

                                          ORDER

        Harris petitions for the writ of habeas corpus under 28 U.S.C. § 2254 and challenges

 his state court conviction for lewd and lascivious battery. After reviewing the third amended

 petition and supplement (Docs. 52 and 75), the response and appendix (Docs. 64 and 74), and

 the reply (Doc. 82), it is ORDERED that the petition is DENIED.

                                 PROCEDURAL HISTORY

        At trial, A.J. testified that she ran away from home. Harris approached A.J. on the

 street and asked her how old she was. A.J. responded that she was 14 years old. Harris

 introduced himself as “Mike Harris” and invited A.J. to his friend’s home. At the friend’s

 home, Harris engaged in vaginal sex with A.J. Harris and A.J. rode a bus to his mother’s

 home where Harris further engaged in vaginal sex with A.J.

        Harris took A.J. shopping and purchased her clothes and hygiene products. Harris

 rented a hotel room where A.J. and Harris stayed for several days and engaged in vaginal sex

 several more times. Harris purchased A.J. a mobile telephone that A.J. used to contact her

 sister. Her sister arranged for A.J. to return home, and A.J.’s mother contacted police.



                                               1
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 2 of 16 PageID 2190




        At the police station, A.J. identified Harris in a photographic lineup and provided a

 statement to a detective. Also, A.J. identified a tattoo on Harris’s stomach which read,

 “Niggaz.” A nurse examined A.J., observed redness and swelling on A.J.’s vagina, and

 swabbed her cheek and vagina for DNA. The nurse opined that the injuries to A.J.’s vagina

 were consistent with vaginal sex. A police officer went to the hotel where he found Harris

 who identified himself as “Mike Williams.” Harris eventually provided his real name, agreed

 to go to the police station, and provided oral and penile swabs for DNA. The officer observed

 the tattoo on Harris’s stomach that A.J. had identified. No relevant DNA or semen was on

 the swabs from A.J. and Harris. During recorded jail telephone calls with his mother, Harris

 lamented that he “messed up” and “did some dumba*s sh*t.” Harris learned about the

 victim’s examination at the hospital and wondered, “[W]ould that sh*t still show up the night

 before?”

        During the defense’s case-in-chief, the detective who interviewed A.J. testified. During

 the interview, A.J. told the detective that Harris had vaginal sex with her only once and used

 a condom. A.J. failed to mention riding a bus with Harris, going to his friend’s home, and

 leaving Harris because he pulled her hair and hit her. In closing argument, the defense argued

 that Harris had met A.J. and purchased clothes and hygiene products for her but never had

 sex with her. The defense contended that A.J. fabricated her accusations against Harris to

 avoid getting into trouble with her family for running away.

        The jury found Harris guilty of lewd and lascivious battery. (Doc. 64-2 at 72) 1 The

 trial court sentenced Harris to 30 years in prison as a habitual felony offender and a prison

 releasee reoffender. (Doc. 64-3 at 79–80) The state appellate court affirmed his conviction and



        1
            The jury acquitted Harris of a related cocaine possession charge. (Doc. 64-2 at 73)


                                                     2
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 3 of 16 PageID 2191




 sentence. (Doc. 64-5 at 47) Harris did not file a motion for post-conviction relief and instead

 petitioned for ineffective assistance of appellate counsel. The state appellate court denied the

 petition. (Doc. 64-5 at 245) Harris’s federal petition timely follows.

                                 STANDARDS OF REVIEW

 AEDPA

        Because Harris files his federal petition after the enactment of the Antiterrorism and

 Effective Death Penalty Act, AEDPA governs his claims. Lindh v. Murphy, 521 U.S. 320,

 327 (1997). AEDPA amended 28 U.S.C. § 2254(d) to require:

               An application for a writ of habeas corpus on behalf of a person
               in custody pursuant to the judgment of a State court shall not
               be granted with respect to any claim that was adjudicated on
               the merits in State court proceedings unless the adjudication of
               the claim —

                       (1)    resulted in a decision that was contrary to,
                              or involved an unreasonable application
                              of, clearly established Federal law, as
                              determined by the Supreme Court of the
                              United States; or

                       (2)    resulted in a decision that was based on an
                              unreasonable determination of the facts in
                              light of the evidence presented in the State
                              court proceeding.

        A decision is “contrary to” clearly established federal law “if the state court arrives

 at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law

 or if the state court decides a case differently than [the U.S. Supreme Court] has on a set of

 materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13 (2000). A

 decision involves an unreasonable application of clearly established federal law “if the state

 court identifies the correct governing legal principle from [the U.S. Supreme Court’s]

 decisions but unreasonably applies that principle to the facts of the prisoner’s case.” 529


                                                3
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 4 of 16 PageID 2192




 U.S. at 413. Clearly established federal law refers to the holding of an opinion by the U.S.

 Supreme Court at the time of the relevant state court decision. 529 U.S. at 412.

         “[AEDPA] modified a federal habeas court’s role in reviewing state prisoner

 applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

 convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 694

 (2002). An unreasonable application is “different from an incorrect one.” 535 U.S. at 694.

 Even clear error is not enough. Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017). A federal

 petitioner must show that the state court’s ruling was “so lacking in justification that there

 was an error well understood and comprehended in existing law beyond any possibility of

 fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

 Exhaustion and Procedural Default

        A petitioner must exhaust the remedies available in state court before

 a federal court can grant relief on habeas. 28 U.S.C. § 2254(b)(1)(A). The petitioner must

 (1) alert the state court to the federal nature of his claim and (2) give the state court one full

 opportunity to resolve the federal claim by invoking one complete round of the state’s

 established appellate review process. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Picard

 v. Connor, 404 U.S. 270, 278 (1971). The state court must have the first opportunity to review

 and correct any alleged violation of a federal right. Baldwin v. Reese, 541 U.S. 27, 29 (2004).

        Also, the failure to comply with a state procedural rule governing the proper

 presentation of a claim generally bars review of that claim on federal habeas. Coleman, 501

 U.S. at 729. “However, a state court’s rejection of a federal constitutional claim on

 procedural grounds will only preclude federal review if the state procedural ruling rests upon

 [an] ‘independent and adequate’ state ground.” Judd v. Haley, 250 F.3d 1308, 1313 (11th



                                                 4
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 5 of 16 PageID 2193




 Cir. 2001). A state court’s procedural ruling rests on an independent and adequate state

 ground if (1) the last state court rendering a judgment in the case clearly and expressly relies

 on a state procedural rule to resolve the federal claim without reaching the merits of the

 claim, (2) the state court’s decision rests solidly on state law grounds and is not intertwined

 with an interpretation of federal law, and (3) the state procedural rule is not applied in an

 “arbitrary or unprecedented fashion,” or in a “manifestly unfair” manner. Judd, 250 F.3d at

 1313 (citing Card v. Dugger, 911 F.2d 1494, 1516–17 (11th Cir. 1990)).

        A federal court may stay — or dismiss without prejudice — a habeas action to allow

 a petitioner to return to state court to exhaust a claim. Rhines v. Weber, 544 U.S. 269 (2005);

 Rose v. Lundy, 455 U.S. 509 (1982). If the state court would deny the claim on state

 procedural grounds, the federal court instead denies the claim as procedurally barred.

 Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998) (citing Coleman v. Thompson, 501

 U.S. 722, 735 n.1 (1991)).

        A petitioner may secure excusal of a procedural default on federal habeas review by

 (1) showing cause for the default and actual prejudice from the alleged violation of federal

 law or (2) demonstrating a miscarriage of justice. Maples v. Thomas, 565 U.S. 266, 280

 (2012); House v. Bell, 547 U.S. 518, 536–37 (2006).

                                         DISCUSSION

 Ground One and Ground Two

        In Ground One, Harris contends that a detective interviewed A.J. who said that she

 had sex with a male named “Mike Williams” and identified “Mike Williams” in a

 photographic lineup. (Doc. 52 at 5) A.J. further told the detective that “Mike Williams”

 sold crack cocaine and purchased her a mobile telephone. (Doc. 52 at 5) Harris asserts that



                                                5
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 6 of 16 PageID 2194




 at trial the prosecutor “deliberately abandoned [the detective’s] evocations” and violated a

 “duty to clarify the evidence” discovered during the interview. (Doc. 52 at 5)

        In Ground Two, Harris contends that the prosecutor’s decision to “abandon[ ]”

 statements in the detective’s report forced trial counsel to elicit an “unambiguous inference”

 of collateral crimes evidence. (Doc. 52 at 7) Construing the grounds in the pro se petition

 liberally, Harris asserts that the prosecutor violated Giglio v. United States, 405 U.S. 150

 (1972) by knowingly presenting false testimony. Williams v. Griswald, 743 F.2d 1533,

 1542–43 (11th Cir. 1984). The Respondent asserts that the grounds are unexhausted and

 procedurally barred. (Doc. 79 at 16)

        Harris contends that he raised this claim on direct appeal and in his ineffective

 assistance of appellate counsel petition. (Doc. 52 at 6–8) But neither his brief on direct

 appeal nor his petition on post-conviction contain a Giglio claim or any other similar claim

 based on the same facts. (Doc. 64-5 at 3, 23–29, 66–68, 73) Also, Harris did not file a motion

 for post-conviction relief, and a substantive claim is separate and distinct from an ineffective

 assistance of appellate counsel claim. Pietri v. Fla. Dep’t Corrs., 641 F.3d 1276, 1289 (11th

 Cir. 2011). Because Harris failed to give the state court an opportunity to resolve the federal

 claim, the grounds are unexhausted. Boerckel, 526 U.S. at 845. If Harris returned to state

 court to exhaust the claim, the state court would dismiss the claim as untimely and

 procedurally defaulted. Fla. R. Crim. P. 3.850(b), (c). Harris neither shows cause and

 prejudice nor demonstrates a miscarriage of justice to excuse the procedural default. (Docs.

 65 and 82) Maples, 565 U.S. at 280; House, 547 U.S. at 536–37. Consequently, the grounds

 are barred from federal review. Snowden, 135 F.3d at 736.

        Ground One and Ground Two are DENIED.



                                                6
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 7 of 16 PageID 2195




 Ground Three and Ground Four

        In Ground Three, Harris asserts that the state court denied his right to due process and

 cross-examination by excluding evidence related to incoming and outgoing telephone calls on

 A.J.’s mobile telephone. (Doc. 52 at 8) In Ground Four, Harris asserts that the evidence

 seized by the detective retained “precedential value,” even though testimony by another

 detective raised questions about the relevance of the evidence. (Doc. 52 at 10) Harris cites

 Avilez v. State, 50 So. 3d 1189 (Fla. 4th DCA 2010), which held that a computer-generated

 report showing when a room door in a hotel was unlocked with a key card was not hearsay.

 (Doc. 52 at 10) Construing Ground Four in the pro se petition liberally, Harris asserts that

 the trial court erred by excluding the log of calls on the telephone. Haines v. Kerner, 404 U.S.

 519, 520–21 (1972).

        At trial during the defense case-in-chief, a detective testified that she collected the

 telephone that Harris gave A.J. (Doc. 64-4 at 404–05) Trial counsel asked the detective

 whether she looked at the telephone calls made to and from the telephone and could describe

 them. (Doc. 64-4 at 405) The trial court sustained the prosecutor’s objection based on hearsay.

 (Doc. 64-4 at 405–14) On direct appeal Harris argued that the trial court erred by excluding

 the evidence (Doc. 64-5 at 23–29), and the state appellate court affirmed without a written

 opinion. (Doc. 64-5 at 47) The Respondent contends that Harris failed to alert the state court

 to the federal nature of his claim and, therefore, the ground is unexhausted and procedurally

 barred. (Doc. 79 at 22)

        In his brief on appeal, Harris argued that the log of calls made to and from the

 telephone was not hearsay. (Doc. 64-5 at 21–29) Harris neither cited any federal constitutional

 provision or a case deciding a similar claim on federal grounds nor labeled the issue on appeal



                                                7
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 8 of 16 PageID 2196




 “federal.” Baldwin v. Reese, 541 U.S. 27, 32 (2004). Because Harris failed to assert in state

 court that the evidentiary ruling violated federal law, the ground is unexhausted. Duncan v.

 Henry, 513 U.S. 364, 366 (1995) (“If a habeas petitioner wishes to claim that an evidentiary

 ruling at a state court trial denied him the due process of law guaranteed by the Fourteenth

 Amendment, he must say so, not only in federal court, but in state court.”). If Harris returned

 to state court to exhaust the claim, the state court would dismiss the claim as procedurally

 defaulted. Fla. R. Crim. P. 3.850(c) (“This rule does not authorize relief based on grounds

 that could have or should have been raised at trial and, if properly preserved, on direct appeal

 of the judgment and sentence.”). Harris neither shows cause and prejudice nor demonstrates

 a miscarriage of justice to excuse the procedural default. (Docs. 65 and 82) Maples, 565 U.S.

 at 280; House, 547 U.S. at 536–37. Consequently, the grounds are barred from federal

 review. Snowden, 135 F.3d at 736.

        Seventy days after the state appellate court issued the decision, Harris filed a pro se

 motion titled “Motion to Vacatur” and for the first time cited federal authorities. (Doc.

 64-5 at 53–54) The state appellate court struck the motion and cited Benjamin v. State, 32 So.

 3d 131 (Fla. 2d DCA 2009), which holds that a pro se motion for rehearing is unauthorized

 if an attorney represents the pro se movant. Even if the untimely and unauthorized pro se

 motion alerted the state court to the federal nature of Harris’s claim, the state appellate court

 denied the federal claim on an independent and adequate state law ground which precludes

 federal review. Fla. R. App. P. 9.330(a)(1). Judd, 250 F.3d at 1313. Johnson v. State, 974 So.

 2d 363, 364–65 (Fla. 2008) (prohibiting “any pro se filings submitted by litigants seeking

 affirmative relief in the context of any criminal proceeding where a death sentence has not




                                                8
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 9 of 16 PageID 2197




 been imposed, whether direct or collateral, either in the trial court or a district court of

 appeal, and who are represented by counsel in those proceedings.”).

        Whether the log from A.J.’s telephone was hearsay is an issue of state law, and the

 trial court concluded that the log was inadmissible hearsay. (Doc. 64-4 at 405–14) A state

 court’s determination of state law receives deference in federal court. Estelle v. McGuire, 502

 U.S. 62, 67–68 (1991) (“[I]t is not the province of a federal habeas court to reexamine

 state-court determinations on state-law questions.”). Shaw v. Boney, 695 F.2d 528, 530 (11th

 Cir. 1983) (“[T]he general rule is that a federal court will not review a trial court’s actions

 with respect to the admission of evidence.”) (citations and internal quotations omitted). A

 petitioner is entitled to relief on federal habeas only if the state court’s ruling excluding the

 evidence renders the trial “fundamentally unfair.” Boykins v. Wainwright, 737 F.2d 1539,

 1544 (11th Cir. 1984).

        “Fundamental fairness is violated when the evidence excluded is ‘material in the

 sense of a crucial, critical, highly significant factor.’” Demps v. Wainwright, 805 F.2d 1426,

 1430 (11th Cir. 1986). The error must have “‘so infused the trial with unfairness as to deny

 due process of law.’” Taylor v. Sec’y, Fla. Dep’t Corrs., 760 F.3d 1284, 1295 (11th Cir. 2014)

 (quoting Lisenba v. People of State of Cal., 314 U.S. 219, 228 (1941)).

        Even if the log of telephone calls was not hearsay, the state court’s exclusion of the

 log did not render Harris’s trial fundamentally unfair. The information charged Harris with

 lewd and lascivious battery and alleged that Harris engaged in sexual activity with a child

 older than 12 years of age but less than 16 years of age. (Doc. 64-2 at 24) At trial, the theory

 of defense was that A.J. fabricated having sex with Harris to avoid getting punished by her

 parents for running away. (Doc. 64-4 at 466–67) The defense argued that Harris, a 36-year



                                                 9
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 10 of 16 PageID 2198




 old man, would not have sex with A.J., a 14-year old girl, after revealing to her where his

 mother lives, his daughter’s name, and his last name. (Doc. 64-4 at 463) The defense further

 argued that Harris likely learned that A.J. had run away from home, purchased her some

 toiletries and clothes, and told her to go back home. (Doc. 64-4 at 463–64)

        At trial, counsel proffered that the log of telephone calls would have shown that A.J.

 called a telephone number assigned with the name “G” for three minutes and 25 seconds

 after she reported the crimes to her sister. (Doc. 64-4 at 406–07) Trial counsel further

 proffered that the letter “G” referred to Harris’s first name, Germaine, and showed that A.J.

 knew Harris’s real name. (Doc. 64-4 at 409–10) The proffered evidence was not relevant to

 any issue at trial and would not have supported Harris’s defense.

        Even if A.J. had contacted Harris after she reported the crime to her sister, consent

 was not an available to defense to Harris because of A.J.’s age. § 800.04(2), Fla. Stat.

 (“Neither the victim’s lack of chastity nor the victim’s consent is a defense to the crimes

 proscribed by this section.”). Harris does not contend that this evidence was relevant to any

 other issue.

        Even if A.J. knew Harris’s real first name, the defense did not dispute identity at

 trial. A.J. identified Harris, whom she claimed she knew as “Mike Harris,” in a

 photographic lineup prepared by police. (Doc. 64-4 at 221, 248) The prosecutor introduced

 the photographic lineup into evidence. (Doc. 64-4 at 244–45, 256) During vaginal

 intercourse with Harris, A.J. observed a tattoo that read “Niggaz” on Harris’s stomach.

 (Doc. 64-4 at 210) Another police officer who took swabs from Harris for DNA observed

 the same tattoo. (Doc. 64-4 at 311–13) The prosecutor asked Harris to show the tattoo on

 his stomach to the jury at trial. (Doc. 64-4 at 312) In closing, the defense conceded that A.J.




                                               10
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 11 of 16 PageID 2199




 and Harris must have spent time together because A.J. had told police about the unusual

 tattoo. (Doc. 64-4 at 464) At most, the proffered evidence would have impeached A.J. on a

 collateral matter. “[The U.S. Supreme Court] has never held that the Confrontation Clause

 entitles a criminal defendant to introduce extrinsic evidence for impeachment purposes.”

 Nevada v. Jackson, 569 U.S. 505, 512 (2013) (italics in original).

        Even without the evidence of the log of telephone calls, Harris was able to present

 his defense. On cross-examination, A.J. testified that she ran away from home because she

 was mad at her parents. (Doc. 64-4 at 225) When she returned home, she knew that her

 parents would punish her for running away but her parents did not punish her after she told

 them what happened. (Doc. 64-4 at 240) Also, during its case-in-chief, the defense

 impeached A.J. with prior inconsistent statements and material omissions by presenting

 testimony by the detective who interviewed her. (Doc. 64-4 at 403–04, 414–16) A.J. told the

 detective that she had sex with Harris once — not six times over ten or eleven days. (Doc.

 64-4 at 403, 414–15) Also, A.J. failed to mention going to the friend’s home, riding on the

 bus to his mother’s home, and leaving Harris because he pulled her hair and hit her. (Doc.

 64-4 at 403–04, 414–16) Relying on this evidence, the defense argued that A.J. was

 untrustworthy and unbelievable and had a motive to fabricate the accusations against Harris

 to avoid her parents’ punishment for running away.

        Even if the letter “G” on the telephone log might have tended to prove that A.J.

 knew Harris’s first name and supported Harris’s defense that he would not have sex with

 A.J. after revealing to her personal identifying information, exclusion of the telephone log

 did not “[have] [a] substantial and injurious effect or influence in determining the jury’s

 verdict.” Sims v. Singletary, 155 F.3d 1297, 1312 (11th Cir. 1998) (citing Brecht v. Abrahamson,




                                               11
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 12 of 16 PageID 2200




 507 U.S. 619, 623 (1993)). Fry v. Pliler, 551 U.S. 112, 121–22 (2007). Hittson v. GDCP Warden,

 759 F.3d 1210, 1234–35 (11th Cir. 2014) (measuring the impact of an evidentiary error on the

 jury by looking at the importance of the witness’s testimony, whether the testimony was

 cumulative, the presence or absence of evidence corroborating or contradicting the testimony

 on material points, and the overall strength of the prosecution’s case).

        The defense showed with other evidence that Harris revealed personal identifying

 information to A.J., including that (1) he told A.J. his last name, (2) he told her his

 daughter’s name, (3) he showed her where his mother lived, (4) he showed her where his

 friend lived, (5) he gave her his telephone number which police could have used to trace his

 identity and location, and (6) he allowed her to see the distinctive tattoo on his stomach.

 (Doc. 64-4 at 208, 209, 210, 211, 214, 215, 233–35) Also, even though A.J. testified that

 Harris introduced himself to her as “Mike Harris” and the defense could have impeached

 A.J. with the telephone log which tended to show that she knew Harris by his real first name

 “Germaine,” the defense impeached A.J. on other more critical matters, as explained above.

 Lastly, evidence of Harris’s guilt was “certainly weighty,” considering his incriminating

 admissions on the recorded jail telephone calls with his mother during which Harris

 lamented, “I did some dumba*s sh*t,” expressed concern about the victim’s examination at

 the hospital, and wondered, “[W]ould that sh*t still show up the night before?” (Doc. 64-4 at

 316–18) Brecht, 507 U.S. at 638. Trepal v. Sec’y, Fla. Dep’t Corrs., 684 F.3d 1088, 1114 (11th

 Cir. 2012) (“If, when all is said and done, the [court’s] conviction is sure that the error did not

 influence the jury, or had but very slight effect, the verdict and the judgment should stand

 . . . .”) (quoting O’Neal v. McAninch, 513 U.S. 432, 437–38 (1995)).




                                                 12
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 13 of 16 PageID 2201




        Because the defense did not dispute identity, consent was not an available defense,

 and Harris was able to present his defense even without the log of telephone calls, exclusion

 of the log did not render Harris’s trial fundamentally unfair and the state court did not

 unreasonably deny the claim. Lisenba, 314 U.S. at 236 (“As applied to a criminal trial, denial

 of due process is the failure to observe that fundamental fairness essential to the very concept

 of justice. In order to declare a denial of it we must find that the absence of that fairness

 fatally infected the trial; the acts complained of must be of such quality as necessarily

 prevents a fair trial.”); Taylor, 760 F.3d at 1296 (holding that exclusion of testimony that

 “would not have materially supported Taylor’s defense” did not render the trial

 fundamentally unfair); Demps, 805 F.2d at 1431 (holding that exclusion of testimony that

 was “tangentially directed at impeaching the credibility of a state’s witness” did not render

 the trial fundamentally unfair).

        Ground Three and Ground Four are DENIED.

 Supplemental Pleading

        Harris asserts that appellate counsel was ineffective for not preparing an adequate

 appellate brief. (Doc. 75 at 1) 2 He contends that the appellate brief contained a typographical

 error concerning the detective’s testimony on cross-examination which incorrectly depicted

 the prosecutor representing the detective at trial. (Doc. 75 at 1) Harris further asserts that

 appellate counsel was ineffective for not seeking review of the state appellate court’s

 decision denying relief on direct appeal. (Doc. 75 at 1) The Respondent asserts that the

 claims are unexhausted and procedurally barred. (Doc. 79 at 13–15)




        2
            The Court granted Harris leave to file the supplemental pleading. (Doc. 76)


                                                    13
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 14 of 16 PageID 2202




           Harris’s ineffective assistance of appellate counsel petition contains neither claim.

 (Doc. 64-5 at 66–68, 73) Because Harris failed to give the state court an opportunity to

 resolve the federal claims, the grounds are unexhausted. Boerckel, 526 U.S. at 845. If Harris

 returned to state court to exhaust the claims, the state appellate court would dismiss the

 claims as untimely and successive. Fla. R. App. P. 9.141(d)(5), (6)(C). Harris neither shows

 cause and prejudice nor demonstrates a miscarriage of justice to excuse the procedural

 default. (Docs. 65 and 82) Maples, 565 U.S. at 280; House, 547 U.S. at 536–37. Consequently,

 the claims in the supplemental pleading are barred from federal review. Snowden, 135 F.3d

 at 736.

           The ineffective assistance of appellate counsel claims are DENIED.

           Miscellaneous Motions and Filings

           Harris filed a notice of “default conversion” and asserted that the Respondent failed

 to comply with the Court’s June 8, 2021, Order. (Doc. 80) The Respondent complied with

 the Order and filed a response to Harris’s supplemental pleading. (Doc. 79) He filed another

 notice of “default conversion” (Doc. 81) and asserted that page numbers on a July 2, 2021

 filing appear non-sequential. On that date, the Respondent filed a motion to file a response

 with excess pages which has appropriate pagination. (Doc. 77) In a motion for clarification,

 he asserted that record citations in the Respondent’s July 6, 2021 response contain

 discrepancies. (Doc. 85) On that date, the Respondent filed a response which contains

 proper citations to the state court record in parentheses. An improper pagination or record

 citation is not a ground for relief on federal habeas. 28 U.S.C. § 2254(a) (authorizing relief

 on federal habeas “only on the ground that [a person] is in custody in violation of the

 Constitution or laws or treaties of the United States.”). Also, default judgment is not



                                                14
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 15 of 16 PageID 2203




 cognizable on federal habeas. Aziz v. Leferve, 830 F.2d 184, 187 (11th Cir. 1987). Harris’s

 construed motions for default judgment (Docs. 80, 81, and 85) are DENIED.

        Harris files two notices of “punitive proceeding of police” (Docs. 83 and 86), presents

 paperwork to file criminal charges, contends that the chief of police and a police officer were

 terminated, and asserts that a district court judge presiding over an unrelated civil rights

 action failed to rescind their badges. He files a notice to “invoke discretionary jurisdiction,”

 asks the Court to intervene in state criminal proceedings, and issue warrants for arrest.

 (Docs. 89 and 91) He separately moves for “default conversion,” contends that the

 prosecutors in his case committed crimes, and asks the Court to issue warrants for arrest.

 (Docs. 88, 90, and 92) Also, he files a “constructive notice,” asserts that the police

 committed crimes, claims that he is a “crime stopper” entitled to a reward, and asks for

 release to bring criminal charges. (Doc. 92) Harris may not sue in federal court to bring

 criminal charges. Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Harris’s construed

 motions for injunctive relief (Docs. 83, 86, 88, 89, 90, 91, and 92) are DENIED.

        Accordingly, it is ORDERED that Harris’s petition (Docs. 52 and 75) is DENIED

 because all claims are either procedurally barred or without merit. The Clerk is DIRECTED

 to enter a judgment against Harris and CLOSE this case.




                       CERTIFICATE OF APPEALABILITY AND
                       LEAVE TO PROCEED IN FORMA PAUPERIS

        Because Harris neither makes a substantial showing of the denial of a constitutional

 right nor demonstrates that reasonable jurists would find debatable both the merits of the

 underlying claims and the procedural issues that he seeks to raise, a certificate of


                                               15
Case 8:18-cv-01987-MSS-AAS Document 93 Filed 09/01/21 Page 16 of 16 PageID 2204




 appealability and leave to appeal in forma pauperis are DENIED. 28 U.S.C. § 2253(c)(2).

 Slack v. McDaniel, 529 U.S. 473, 478 (2000).

        DONE AND ORDERED in Tampa, Florida on September 1, 2021.




                                                16
